Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6, 8, 10-18 and 20 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 and 20, drawn to anhydrous compositions comprising encapsulates of retinol or/and bakuchiol, a carrier and a structuring agent and to products thereof in the reply filed on August 23, 2022 is acknowledged.
Applicant’s election without traverse of the species squalene and lecithin reading on claims 1-6, 8, 10-18 and 20 is acknowledged.  Because the as-filed specification does not disclose squalene but rather squalane (e.g., claims 6, 16, 20; paragraph [0036]; Table 1), it is presumed that Applicant intended to elect squalane.
Claims 7, 9 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-6, 8, 10-18 and 20 as filed on March 11, 2022 are pending and under consideration to the extent of the elected species, e.g., the carrier is “squalene or/and squalane” and the structuring agent is “lecithin”.  

In the process of searching, the Examiner found art on the broader recitation of the claims.  Said art has been applied in the interest of compact prosecution.

Claim Objections
Claims 1, 2, 4, 6, 10 and 15 are objected to because of the following informalities: 
Claim 1:  the second item in “b.  b)”, “c.  c)” and “i.  i.” should be deleted.  
Claim 2:  “encapsulates” should recite “the one or more encapsulates” consistent with the antecedent.
Claims 4, 15:  “a form” should recite “the form” because antecedent basis is implicit.
Claim 6:  “a hydrocarbon emollient” should recite “the hydrocarbon emollients” to properly reference the antecedent.
Claim 6:  the duplicate recitation of “mineral oil” should be deleted.
Claim 10:  the duplicate recitation of “plant based wax(es)” should be deleted.
Appropriate correction is required.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 63/159,588, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
The prior-filed application does not disclose the range of claim 2 (e.g., page 10), the range of claim 3 (e.g., page 10), all of the oils of claim 6 (e.g., page 11), all of the waxes of claim 10 (e.g., page 11), all of the agents of clam 12 (e.g., page 12), all of the oils / waxes of claim 16, or all of the oils / waxes / agents / ranges of claim 20.  
The earliest date available to these claims and all claims dependent thereupon is March 11, 2022.      

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 17 recites “the encapsulates”.  There is insufficient antecedent basis for “the encapsulates” because it is unclear whether it references one, more than one, or all of the one or more encapsulates of claim 16.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 18 recites “the one or more active agents”, however, claim 16 from which claim 18 depends recites “skin care agents selected from:  retinol; bakuchiol; and combinations thereof”.  The recitation of “one or more” broadens the “skin care agents” of claim 16 and fails to include all of the limitations of claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spindler et al. (US 2010/0008959, published January 14, 2010) as evidenced by SpecialChem “C30-45 alkyl methicone,” accessed 2022.
Spindler is applied herewith on the broader recitation of the claims in an effort to expedite prosecution

Regarding claims 1, 4, 8, 11, 14 and 15
Spindler teach cosmetic and therapeutic stick (balm) products and exemplify an embodiment comprising retinol loaded in POLYPORE® E200 microparticles (encapsulates) (title; abstract; paragraph [0057], Example 11; claims).  The hydrophobic base stick formulation of Example 11 comprises 77.9 wt% stearyl dimethicone (carrier) and 16.6 wt% C30-45 alkyl methicone (structuring agent / viscosity controlling as evidenced by SpecialChem).  The stick of Example 11 is anhydrous.
Regarding claim 2
The stick of Example 11 comprises 0.5 wt% of the retinol loaded POLYPORE®.
Regarding claim 3
The stick of Example 11 comprises 0.1 wt% retinol.

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shefer et al. (US 2003/0232091, published December 18, 2003) in view of Kwon et al. (KR 2000-0056324 A, published September 15, 2000, as evidenced by the Google translation) and Ribier et al. (US 6,572,870, published June 3, 2003) as evidenced by Wikipedia “Squalane,” last edited May 16, 2021.
Shefer is applied herewith on the elected embodiment

	Shefer teach a controlled release system comprising stabilized retinol in solid hydrophobic particles (encapsulates) and cosmetic, dermatological and pharmaceutical compositions thereof (title; abstract; paragraph [0079]; claims).  Retinol is vitamin A (paragraph [0004]).  The compositions include inter alia sticks (balm) (paragraph [0081]; claim 37), as required by instant claims 4, 14 and 15.
	The compositions may comprise about 0.01 to 50 wt% retinol (paragraph [0086]), as required by instant claims 3 and 18.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  paragraph [0166], Example 1).  The exemplary composition comprises 1 wt% neat (non-encapsulated bioactive, antioxidant or/and vitamin) or encapsulated retinol (paragraph [0181], Example 7), as required by instant claims 2, 12, 13 and 17.  
	Shefer do not specifically teach an anhydrous composition comprising a carrier comprising squalane and a structuring agent comprising lecithin as required by claims 1, 5, 6, 10 and 14-16 and the elected embodiment thereof.
	Shefer do not teach about 45 to 80 wt% carrier as required by claim 8.
	Shefer do not teach about 10 to 40 wt% structuring agent as required by claim 11.
	Shefer do not specifically teach about 60 to 70 wt% of carriers comprising squalane and about 20 to 33 wt% structuring agents comprising lecithin as required by claim 20.
	These deficiencies are made up for in the teachings of Kwon and Ribier.
	Kwon teach a lip-care cosmetic composition comprising freeze dried retinol microspheres and exemplify lipstick formulations (title; abstract; claims; Examples).  The moisture content of lip cosmetics is almost zero (anhydrous) (page 2, 3rd full paragraph).  The lip cosmetic comprises 15 to 25 wt% solid oil base (structuring agent), 35 to 45 wt% high viscosity oil base (carrier), 25 to 35 wt% low viscosity oil base (carrier), and 0 to 5 wt% pigment (claims; page 3, 3rd full paragraph and <Examples 1-3 and Comparative Examples 1-3> (Single structured lipstick)).  The solid oil base comprises inter alia carnauba (plant based wax) (page 2, 6th paragraph from bottom), as required by instant claims 8, 10 and 11.  The high viscosity oil base comprises inter alia castor oil (botanical oil, hydrocarbon emollient) (page 2, 5th paragraph from bottom), as required by instant claims 5 and 6.  The low viscosity oil base comprises inter alia squalane (page 2, 4th paragraph from bottom), as required by instant claims 5 and 6.  Pigments include inter alia talc or/and kaolin (absorbents / mattifying) (page 2, 3rd paragraph from bottom).
Ribier teach an anhydrous cosmetic makeup composition comprising a fatty phase formed from oils such as oils of animal origin such as perhydrosqualene (squalane as evidenced by Wikipedia) and further comprising a lipid phase comprising at least one amphiphilic lipid inclusive of phospholipids inclusive of lecithin; the lipids form vesicles upon contact with water on the skin and improve the effectiveness of active materials (title; abstract; column 2, lines 38-46; column 3, lines 1-20 and 37-40; column 6, line 12; claims).  The lipid may be present from 0.1 to 30 wt% (claims 8-9).  The composition may be in the form of a stick or/and of a lipstick (claims 3, 5, 12).  Active materials include vitamin A (column 3, lines 18-20; column 5, lines 55-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the compositions of Shefer comprising stabilized retinol in solid hydrophobic particles to further comprise the lip cosmetic composition of Kwon comprising 15 to 25 wt% solid oil base inclusive of carnauba, 35 to 45 wt% high viscosity oil base, 25 to 35 wt% low viscosity oil base inclusive of squalane, and 0 to 5 wt% pigment in order to form a lipstick cosmetic.  There would be a reasonable expectation of success because Shefer teach the particles may be incorporated into any cosmetic, dermatological, or pharmaceutical composition known in the art inclusive of sticks (e.g., paragraph [0081]) and because the sticks of Kwon are compatible with retinol.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lipstick cosmetics of Shefer in view of Kwon to further comprise 0.1 to 30 wt% of at least one amphiphilic lipid inclusive of lecithin as taught by Ribier because the inclusion of such lipids in anhydrous cosmetic makeup compositions inclusive of lipsticks result improve the effectiveness of active materials upon application to the skin.  There would be a reasonable expectation of success because Shefer teach the particles may be incorporated into any cosmetic, dermatological, or pharmaceutical composition known in the art inclusive of sticks (e.g., paragraph [0081]).
Regarding the non-encapsulated agents of claims 12, 13 and 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Shefer comprising stabilized retinol in solid hydrophobic particles or/and to modify the anhydrous lipstick cosmetics of Shefer in view of Kwon and Ribier to further comprise 1 wt% neat retinol as taught by Shefer in order to reap the expected benefit of immediate release in addition to the controlled release of retinol by the particles.  There would be a reasonable expectation of success because Shefer teach the particles may be incorporated into any cosmetic, dermatological, or pharmaceutical composition known in the art inclusive of sticks (e.g., paragraph [0081]) and because Ribier evidence the compatibility of active materials inclusive of vitamin A within anhydrous compositions comprising a fatty phase comprising oils inclusive of squalane and lipids inclusive of lecithin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Golz-Berner et al. (US 6,517,818) teach lip or care sticks comprising vitamins and further comprising conventional fats, waxes and additives from 99.5 to 60 wt% (title; abstract; claims).
	Choi et al. (KR 2018-0003130 A, as evidenced by the Google translation) teach anhydrous compositions comprising retinol (title; abstract; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633